Case: 20-30218     Document: 00516096582          Page: 1    Date Filed: 11/17/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 17, 2021
                                   No. 20-30218                     Lyle W. Cayce
                                                                         Clerk

   Timothy Gray,

                                                            Plaintiff—Appellant,

                                       versus

   Craig White, Major; John Wells, Captain;
   Michelle Sullivan, Lieutenant; Lindell Slater, Lieutenant,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                               No. 3:16-CV-689


   Before Smith, Stewart, and Willett, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Timothy Gray, an inmate at the Elayn Hunt Correctional Center in
   Louisiana, sued prison officials under 42 U.S.C. § 1983, asserting that they
   had used excessive force against him in violation of his constitutional rights.
   The district court granted summary judgment for the defendants, determin-
   ing that one set of Gray’s claims is barred by Heck v. Humphrey, 512 U.S. 477
   (1994), and another set is improper because Gray failed to exhaust adminis-
   trative remedies as required by the Prison Litigation Reform Act (“PLRA”),
   42 U.S.C. § 1997e.
Case: 20-30218      Document: 00516096582           Page: 2    Date Filed: 11/17/2021

                                     No. 20-30218


          Gray appeals both determinations. For the reasons given below, we
   affirm in part, vacate in part, and remand for further proceedings.

                                           I.
          Gray was in his cell when, he alleges, Captain John Wells approached
   him and began verbally to antagonize him. Upon entering the cell, Wells and
   Major Craig White attacked Gray without provocation, pulling him from his
   bunk and beating him. Gray was taken to a shower, where, despite complying
   with all orders, he was sprayed in the face and head with a chemical agent.
   He was further ordered not to turn the shower on and rinse the chemical
   away. He then passed out for some time. Upon coming to, he was placed in
   full restraints and dragged to a transportation van. Along the way, two other
   officers, Lieutenant Michelle Sullivan and Major Lindell Slater, continued to
   beat him. As a result of the altercation, Gray suffered injuries, including a
   broken nose and a bruised kidney.
          These allegations are contradicted by the disciplinary reports pre-
   pared by prison officers. According to those reports, Wells approached
   Gray’s cell for a targeted search. It was apparent to the officers that Gray
   was intoxicated, because there was vomit on the floor, toilet, and sink, and
   Gray failed to answer questions directly. The correctional officers moved
   Gray to the shower area, where he refused direct verbal orders to come to the
   door to have his restraints removed and to be searched. Gray failed to comply
   with orders and resisted the officers by kicking and spitting, necessitating the
   use of a chemical agent to gain compliance. He also knocked a radio from
   Wells’s belt in the course of his resistance, breaking it when it fell.
          Based on these accounts, the prison disciplinary board found Gray
   guilty of one count of “Intoxication,” three counts of “Defiance,” four
   counts of “Aggravated Disobedience,” and one count of “Property Destruc-
   tion.” Gray was also found guilty of having contraband (synthetic mari-
   huana) in his cell. The board thus issued multiple disciplinary sanctions,
   including the forfeiture of ninety days’ good-time credit. Gray filed an




                                           2
Case: 20-30218      Document: 00516096582          Page: 3   Date Filed: 11/17/2021

                                    No. 20-30218


   Administrative Review Procedure claim in response to the abuse he allegedly
   suffered, but an investigator granted him no relief.

                                       II.
          Gray sued Wells, White, Sullivan, and Slater under § 1983, claiming
   that they had subjected him to corporal punishment and excessive force while
   seizing and detaining him, thus violating his Fourth, Eighth, and Fourteenth
   Amendment rights. He sought money damages.
          The defendants moved for summary judgment, contending that
   Gray’s claims were barred by Heck, as they could not be accepted without
   contradicting the findings of the prison disciplinary board. They also claimed
   that Gray’s claims with regard to the beating after he left the shower must be
   dismissed under the PLRA because he had not addressed those claims when
   he had sought administrative relief.
          The district court granted summary judgment. It reasoned that “eval-
   uating Plaintiff’s claims of excessive force would require the Court to evalu-
   ate the need for the force used.” Thus, the court concluded that, because
   the altercations within Gray’s cell, during transport to the shower, and within
   the shower had resulted in the board’s finding that Gray had committed dis-
   ciplinary violations and the resulting loss of good-time credit, it was barred
   by Heck from considering the alleged abuses in those contexts.
          As for the beating allegedly suffered during transport away from the
   showers, the court noted that Gray had not made that allegation in his initial
   administrative complaint. The court therefore determined that, under the
   PLRA, the claim could not be properly brought in court.

                                      III.
          On appeal, Gray challenges the summary judgment as to his Eighth
   Amendment claims. He contends that none of his claims is barred by Heck
   or improper under the PLRA, and he further urges that the district court
   erred by relying on hearsay in the form of prison disciplinary reports. As




                                          3
Case: 20-30218      Document: 00516096582          Page: 4    Date Filed: 11/17/2021

                                    No. 20-30218


   summary judgment is a determination of law, we review it de novo. Austin v.
   Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017) (per curiam). In doing
   so, we view all facts in the light most favorable to the non-movant, here Gray,
   and draw all reasonable inferences in his favor. Coleman v. Hous. Indep. Sch.
   Dist., 113 F.3d 528, 533 (5th Cir. 1997). We conclude that the district court
   was correct in granting summary judgment with regard to those claims sub-
   ject to the PLRA, but we remand for further proceedings to determine
   whether any of the remaining claims are in fact barred by Heck.

                                       IV.
          Title 42 U.S.C. § 1983 allows plaintiffs to seek damages from persons
   who violate their constitutional rights while acting under color of state law.
   Ordinarily, use of force by a prison officer would qualify for § 1983 liability
   based on the Eighth Amendment if the force was not applied “in a good faith
   effort to maintain or restore discipline” but rather “maliciously and sadisti-
   cally for the very purpose of causing harm.” Hudson v. McMillian, 503 U.S.
   1, 6 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 320–21 (1986)). But Heck
   explained that a prisoner may not “seek[] damages in a § 1983 suit” if “a
   judgment in favor of the plaintiff would necessarily imply the invalidity of his
   conviction or sentence.” Heck, 512 U.S. at 487. Otherwise, § 1983 could be
   used as a tool effectively to reverse state convictions without recourse to
   more proper means, such as habeas corpus. Thus, plaintiffs convicted of
   crimes may not use § 1983 to challenge the validity or duration of their
   sentences. Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam).
          Contrary to Gray’s repeated protestations, because Heck applies to
   both the validity and the duration of the confinement, “Heck’s principle
   extends to [prison] disciplinary convictions” in addition to criminal convic-
   tions. Bourne v. Gunnels, 921 F.3d 484, 490 (5th Cir. 2019). “[F]or purposes
   of Heck,” a “‘conviction’ . . . includes a ruling in a prison disciplinary pro-
   ceeding that results in a change to the prisoner’s sentence, including the loss
   of good-time credits.” Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)




                                          4
Case: 20-30218      Document: 00516096582           Page: 5    Date Filed: 11/17/2021

                                     No. 20-30218


   (en banc).    Therefore, Heck precludes § 1983 litigation in the prison-
   disciplinary-proceeding context where it would “negate [the prisoner’s]
   disciplinary conviction” if negating that conviction would “affect[] the dura-
   tion of his sentence by restoring his good time credits.” Bourne, 921 F.3d
   at 491. Whether the plaintiff in fact seeks the restoration of good time credits,
   rather than another remedy such as damages, is immaterial. Aucoin v. Cupil,
   958 F.3d 379, 383 (5th Cir.), cert. denied 141 S. Ct. 567 (2020).
          Conversely, Heck is not “implicated by a prisoner’s challenge that
   threatens no consequence for his conviction or the duration of his sentence.”
   Muhammad, 540 U.S. at 751. So, if the basis of a prisoner’s § 1983 claim “is
   distinct from the basis of his disciplinary conviction,” and ruling in the pris-
   oner’s favor “would not negate the prison’s finding that [the prisoner] vio-
   lated its polices and was subject to disciplinary action as a result,” the Heck
   bar is inapplicable. Bourne, 921 F.3d at 491.
          The determination of whether an individual claim is barred by Heck is
   thus “analytical and fact-intensive.” Bush v. Strain, 513 F.3d 492, 497 (5th
   Cir. 2008). A court may bar only those claims whose success “require[]
   negation of an element of the criminal offense or proof of a fact that is inher-
   ently inconsistent with one underlying the criminal conviction.” Id.
          The defendants contend that Gray’s claims of excessive force are
   “intertwined” with the findings of the disciplinary board revoking his good-
   time credits, so they are barred by Heck, but the inquiry is not so simple.
   Decisions of this court are illustrative. In Bourne, a plaintiff had been sanc-
   tioned for “[t]ampering” with a food tray slot and “[c]reating a [d]isturb-
   ance,” but this court concluded that neither of those findings was incom-
   patible with the plaintiff’s claim that prison officers had deployed excessive
   force in response to the infractions. Bourne, 921 F.3d at 491. A finding of
   excessive force would not have “negate[d] the prison’s finding that Bourne
   violated its policies and was subject to disciplinary action as a result.” Id.
          Similarly, in Aucoin, 958 F.3d at 381, the plaintiff alleged physical




                                           5
Case: 20-30218      Document: 00516096582           Page: 6   Date Filed: 11/17/2021




                                    No. 20-30218


   abuse in his prison cell, the prison showers, and the lobby. A disciplinary
   board found him guilty of several disciplinary infractions, including defiance
   and aggravated disobedience, while he was still within his cell. Id. We deter-
   mined that Heck barred the plaintiff’s claim that the prison officers attacked
   him in his cell without provocation—but did not bar those claims related to
   the showers and lobby, as they were not strictly incompatible with the find-
   ings of the disciplinary board. Id. at 382–83.
          The record is insufficient to determine whether, or which of, Gray’s
   claims are barred by Heck. The disciplinary reports list various factual find-
   ings but do not state which of these findings were necessary to his convictions.
   It is unclear, for instance, whether commission of “aggravated disobedi-
   ence,” as defined by the disciplinary board, would still leave room for the
   possibility that the officers’ use of force in response to Gray’s disobedience
   violated his Eighth Amendment rights—or, to put it differently, whether “it
   is possible for [Gray] to have [committed all ten rule violations] and for [the
   officers’ use of force] to have” been applied maliciously and sadistically to
   cause harm. Ballard v. Burton, 444 F.3d 391, 398 (5th Cir. 2006). If so, “Heck
   does not bar [his] claim.” Id.
          Moreover, not all of Gray’s disciplinary violations resulted in the loss
   of good time credits. The reports of the disciplinary board indicate that he
   forfeited ninety days’ good time as a cumulative sanction for several of his
   defiance and aggravated-disobedience infractions, all of which were based on
   conduct occurring within the shower, but that his sanctions for intoxication,
   contraband, and property destruction instead resulted in fines and loss of
   privileges. Disciplinary sanctions of this type bear on the “circumstances of
   confinement” rather than that confinement’s “validity” or “duration” and
   thus are not barred by Heck. Muhammad, 540 U.S. at 750.
          Because it remains possible reasonably to infer the compatibility of




                                          6
Case: 20-30218      Document: 00516096582           Page: 7   Date Filed: 11/17/2021




                                     No. 20-30218


   Gray’s claims and those findings of the disciplinary board necessary to find
   Gray guilty of the violations resulting in loss of good time, the defendants
   have not met their burden for summary judgment with regard to the Heck bar.
   Whether Gray’s claims within the shower are in fact barred on the basis of
   the disciplinary board’s findings of defiance and aggravated disobedience
   must be determined by a fact-specific analysis informed by the elements nec-
   essary to establish those violations.

                                     V.
          We turn to whether Gray’s claims of abuse after leaving the shower
   are improper under the PLRA. That statute precludes prisoners from assert-
   ing § 1983 claims regarding prison conditions “until such administrative
   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). That ex-
   haustion requirement is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856
   (2016).
          Setting the merits aside, defendants are correct that Gray waived this
   argument by failing to address it before the district court. In their motion for
   summary judgment, defendants asserted that, because Gray “made no men-
   tion” of the allegation that defendants “‘beat him continually’ while being
   transported from [shower] . . . any such allegations must be dismissed for
   failure to exhaust his administrative remedies as to such claims.” But, in his
   opposition to their motion for summary judgment, Gray altogether failed to
   acknowledge that argument, raising it instead for the first time in his motion
   for a new trial or to amend or alter the judgment.
          A motion for a new trial or to alter or amend a judgment “cannot be
   used to raise arguments which could, and should, have been made before the
   judgment issued.” Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990)
   (quoting FDIC v. Meyer, 781 F.2d 1260, 1268 (7th Cir. 1986)). Specifically,
   when a party fails to raise an argument in opposition to a motion for summary




                                           7
Case: 20-30218      Document: 00516096582          Page: 8    Date Filed: 11/17/2021




                                    No. 20-30218


   judgment and instead raises it for the first time in a motion to alter or amend
   judgment, that argument is waived. Indep. Coca-Cola Emps. Union of Lake
   Charles, No. 1060 v. Coca-Cola Bottling Co. United, 114 F. App’x 137, 143–44
   (5th Cir. 2004) (per curiam).
          Assuming arguendo that the argument is not waived, it fails on the
   merits. Gray relies on Johnson v. Johnson, 385 F.3d 503 (5th Cir. 2004), to
   articulate what is required to meet the PLRA’s exhaustion requirements.
   That case discusses the level of detail a prisoner must provide in his admin-
   istrative complaint, stating that “a grievance should be considered sufficient
   to the extent that the grievance gives officials a fair opportunity to address
   the problem that will later form the basis of the lawsuit.” Id. at 517. Where
   a complaint concerns an individual prison officer, the reviewing officials can
   ordinarily expect “details regarding who was involved and when the incident
   occurred, or at least other available information about the incident that would
   permit an investigation of the matter.” Id.
          Gray’s administrative complaint does not meet that standard. The
   complaint does not describe any incident that occurred after Gray left the
   shower area, nor does it refer to the time or place where any such incident
   may have occurred. Instead, Gray relies on a letter from a jailhouse witness,
   which claims that the witness saw Officers White and Wells “throw [Gray]
   to the ground” and saw “Captain Wells repeatedly” kicking him. But that
   description does not match the claim in Gray’s amended complaint. There,
   he states that two other officers—Slater and Sullivan—“beat him and pulled
   and dragged him to the transportation van.”
          Thus, even if a third-party informant’s letter could satisfy a prisoner’s
   exhaustion requirements, the letter did not (in the words of Gray’s brief)
   “provide[] functional descriptions or discrete references to times and
   places” regarding anything that Gray now raises in this suit. Instead, that




                                          8
Case: 20-30218      Document: 00516096582          Page: 9   Date Filed: 11/17/2021




                                    No. 20-30218


   letter describes a different officer kicking Gray while he was on the ground—
   it does not describe two officers working in concert as they beat him and
   dragged him to the van. Consequently, Gray failed to exhaust his adminis-
   trative remedies for the claims of excessive force after he was taken from the
   shower area. Thus, while this decision has no bearing on Gray’s ability to
   bring a further administrative complaint detailing the post-shower allega-
   tions, the district court was correct that, under the PLRA, those claims may
   not properly be brought in court.

                                        VI.
          Gray maintains that the district court erred by considering the reports
   of the disciplinary committee because those reports were inadmissible hear-
   say. This court overturns evidentiary rulings only if they constitute abuses
   of discretion. See, e.g., United States v. Pruett, 681 F.3d 232, 243 (5th Cir.
   2012) (per curiam). “Hearsay” is a statement that (1) the declarant does not
   make while testifying and (2) a party offers in evidence “to prove the truth of
   the matter asserted” in the statement. Fed. R. Evid. 801(c). The disci-
   plinary reports Gray challenges as hearsay were used to establish that Gray
   had been found guilty of his prison-disciplinary violations. They were not
   used to establish that Gray actually had done the actions recited in the
   reports, but only that the report was used to assist the decision of the prison
   disciplinary board. They were not, therefore, used “to prove the truth of the
   matter asserted.” Id. Because they were not used “to prove the truth of the
   matter asserted,” the reports were not hearsay. The district court did not err
   in considering them.
                                        ***
          In sum, Gray’s claims cannot be deemed to be Heck-barred because it
   is impossible to know which of his factual allegations might necessarily con-
   tradict his disciplinary convictions. The allegations of excessive force after




                                         9
Case: 20-30218    Document: 00516096582           Page: 10   Date Filed: 11/17/2021




                                   No. 20-30218


   Gray left the shower area were properly dismissed, however, because Gray
   failed to exhaust his administrative remedies. In light of these conclusions,
   the judgment is AFFIRMED IN PART, VACATED IN PART, and
   REMANDED. We place no limitation on the matters that the court can
   address and decide on remand. Nor do we suggest how the court should rule
   on which claims are precluded by Heck.




                                        10
Case: 20-30218        Document: 00516096582              Page: 11       Date Filed: 11/17/2021




                                         No. 20-30218


   Don R. Willett, Circuit Judge, concurring in judgment alone.
           I concur in the judgment for the same reasons discussed in my
   concurrence today in Santos v. White, No. 20-30048. Rather than reiterate
   my reservations in a footnote, however, I write separately to address the
   points of departure unique to this case.1
                                                I
           The majority opinion overlooks two critical facts. First, not all of
   Appellant’s disciplinary violations resulted in the loss of good-time credits.
   Appellant forfeited 90 days of good-time credit as a cumulative sanction for
   several of his defiance and aggravated-disobedience infractions, all of which
   were based on conduct occurring within the shower. But other sanctions—
   namely, those in his cell for intoxication and contraband—resulted in fines
   and loss of privileges. This ameliorates any conflict between Appellant’s in-
   cell account of unprovoked violence and the Appellees’ recollection. Even
   had these offenses impacted his confinement, Appellant’s claim (that
   Captain Wells used unlawful force) does not contradict the offenses
   (intoxication and contraband) for which he was found guilty.2
           Second, Appellant also alleged that Captain Wells unlawfully
   assaulted him while en route to the shower. Neither the incident reports nor
   any coordinate administrative violation provides a justification for this
   alleged use of force of force. I therefore see no basis to conclude that this facet




           1
             My concerns with the Majority’s hearsay analysis are identical to those expressed
   in Santos v. White, and I will not reproduce them here. Suffice it to say, I respectfully
   disagree.
           2
             Compare Aucoin v. Cupil, 958 F.3d 379, 383 (5th Cir. 2020) (excessive force claim
   could not coexist with loss of good-time credits), with Bourne v. Gunnels, 921 F.3d 484, 491
   (5th Cir. 2019) (opposite, claims could co-exist), and Ballard v. Burton, 444 F.3d 391, 400–
   01 (5th Cir. 2006) (same).




                                               11
Case: 20-30218         Document: 00516096582                Page: 12   Date Filed: 11/17/2021




                                             No. 20-30218


   of Appellant’s claim “squarely challenges [any] factual determination” of
   the prison disciplinary board.3
          As such, I would hold that these claims can proceed and REVERSE.
                                                 II
          Neither can I join the majority opinion’s dicta related to Appellant’s
   failure to exhaust his administrative remedies under the Prison Litigation
   Reform Act, 42 U.S.C. § 1997e. In my view, the majority opinion makes two
   factual observations that I believe are contradicted by the record.
          First, the majority states that Appellant’s “[administrative]
   complaint does not describe any incident that occurred after [he] left the
   shower area.” Not so. After describing the in-shower allegations, Appellant’s
   complaint asserted that “[e]ven while in restraints, Capt. Wells still
   proceeded to beat me.” There is a world of difference between concluding
   Appellant failed to describe any incident and concluding his description was
   terminally vague under the PLRA. Either way, we need not walk this line if
   Appellant’s failure to raise the argument at trial is dispositive—as the
   majority correctly concludes.4 All to say, the majority’s characterization of
   Appellant’s complaint is, at best, inapt and, at worst, inaccurate.
          Second, the majority opinion suggests that the third-party informant’s
   letter offers no salvation because it “describes a different officer kicking Gray
   while he was on the ground” and “does not describe two officers working in
   concert as they beat him and dragged him to the van.” But the record, again,
   suggests otherwise. Appellant’s amended complaint states that “Lt. Sullivan
   and Lt. Slater, Capt. White and Capt. Wells threw [Appellant] on the
   pavement and punched, kicked and smacked him.” This is hardly
   inconsistent with either (1) the informant’s letter, which stated that Officers


          3
              Cf. Aucoin, 958 F.3d at 383.
          4
              Ante at 7–8.




                                                  12
Case: 20-30218     Document: 00516096582             Page: 13   Date Filed: 11/17/2021




                                      No. 20-30218


   White and Slater were “kicking” Appellant while he was “in full restraints”
   after being taken “out of the shower . . . [to] the back door,” or (2)
   Appellant’s administrative complaint, which alleged that “[e]ven while in
   restraints, Capt. Wells still proceeded to beat me.”
          In the end, though, the majority’s factual folly proves irrelevant given
   that Appellant waived his post-shower claims by failing to address them in
   his opposition to summary judgment. I therefore join only that portion of the
   majority’s analysis.
                                  *        *         *
          I respectfully concur in judgment.




                                           13